DETAILED ACTION
The action is responsive to the Application filed on 10/08/2020. Claims 1 and 3-12 are pending in the case. Claims 1, 10 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DATA PROCESSING DEVICE, DATA PROCESSING METHOD AND PROGRAM FOR SETTING A PROCESS FLOW.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a communicator to communicate", "a controller to transmit/cause", "a storage to store", "an output unit to output" in claims 1, 3 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas et al. (US 20170277800 A1, hereinafter Lucas) in view of Phillips et al. (US 20160274646 A1, hereinafter Phillips).

As to claim 1, Lucas discloses a data processing device connectable to machines, the device comprising: 
a communicator to communicate with the machines (“FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412,” Lucas paragraph 0058; “FIG. 5 shows a more detailed block diagram of an edge computing platform. This platform has three logical layers or sections, data ingestion 512, data processing 515, and data publication 518. The data ingestion components include agents 520 that are connected to sensors or devices 523 that generate data. The agents collect or ingest data from the sensors via one or more protocols from the respective protocol servers. The agents can be clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS,” Lucas paragraph 0069); 
a receiver to receive a setting on a process flow for processing data received by the communicator (“This invention is a tool and associated methods for developing software in the Vel programming language. Vel is a programming language useful for expressing dataflow programs," Lucas paragraph 0195; "Dataflow programming models a computer program as a directed graph, called a flowgraph, with each exterior node specifying an input or output of the program, and each interior node specifying an operation to be performed," Lucas paragraph 0223; Lucas Figure 2 209; Lucas Figure 16 1506 input with operations 1522 and 1533 to transform the input (i.e., setting a process flow)); and 
a controller (“A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution,” Lucas paragraph 0048) to (i) transmit the data received by the communicator to one processor or one of processors to perform subprocesses included in the process flow and transmit a subprocessing result obtained by performing the subprocesses on the data ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533; "In a graph implemented in a functional language, the operation of each transducer is defined with an expression, and the runtime action of each node is simply the evaluation of its expression," Lucas paragraph 0255, data received is sent to a transducer defined by an expression (i.e., code), where the specification has defined a processor as being “plug-in software” (i.e., code) (Specification 0080)), (ii) cause the one processor or the processors to execute the subprocesses in an order corresponding to the process flow by transmitting to a subsequent processor, based on the process flow, data indicating the subprocessing result transmitted from the one processor or one of the processors, and ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533, subprocesses are performed in a particular order) (iii) transmit a processing result obtained from execution of the subprocesses ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems; they do not transform the data in any way, although in some implementations they may buffer it temporarily," Lucas paragraph 0225; "A node which transmits outputs is termed a producer, while a node which receives inputs data is termed a consumer. An injector is a kind of producer, and an extractor is a kind of consumer," Lucas paragraph 0227; “Dataflow emulation consists of providing access to external sources and sinks for data, such as files or sockets, and the programming necessary to exchange data between these external systems and the Vel program under interpretation. This will include injector functions, which read data from external sources and push them to the queues representing the program's inputs, and extractor functions, which pop data from the queues representing the programs outputs and write them to the external sinks,” Lucas paragraph 0211, output nodes communicate a processing result to external data systems), 
wherein 
data transmitted from the controller to the one processor or the processors and data transmitted from the one processor or the processors to the controller are associated with a time stamp indicating a time at which the data is received by the communicator ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304), 
data repeatedly transmitted from the machines at respective specified periods and received by the communicator is identified by (ii) the time stamp ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304, sensor data can be polled (i.e., transmitted at specified periods),
the subprocesses are performed at a timing that is set for the one processor or the processors that perform the subprocesses ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234, transducers activate as data is received and data can be polled for either periodically or can be pushed when the sensor is ready to send new data), and 
the subprocesses are performed in parallel in response to the data transmitted from the respective machines ("The processor may include multiple processors or a multicore processor, which may permit parallel processing of information," Lucas paragraph 0051; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234; Lucas Figure 15 inputs 1506, 1509, 1512 which activate transducers 1522 and 1525 as new data is received and in a situation where both transducers receive input data both transducers activate in parallel).
However Lucas does not appear to explicitly disclose data is identified by (i) machine IDs for identifying the machines that are senders of the data and (ii) the time stamp.
Phillips teaches data is identified by (i) machine IDs for identifying the machines that are senders of the data ("The digital packet information may include a device identifier, device energy consumption, sensor data and/or a timestamp. A storage module stores and organizes the digital packet information into a database," Phillips paragraph 0097).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lucas to identify data by machine ID as taught by Philips. One would have been motivated to make such a combination so that there is no confusion when as to which sensor data came from thus making writing Lucas’ dataflow programs easier and enhancing ease of use for the user.

As to claim 3, Lucas as modified by Phillips further discloses the data processing device according to claim 1, further comprising: 
a storage to store the subprocess result obtained by performing the subprocess on data that is repeatedly transmitted from the machines and is received by the communicator, the subprocess result being associated with a label for identifying data input into and output from the subprocess (“12. z2=a+b for a in x or b in y or every 3(min),” Lucas paragraph 0274; “The following table gives some possible values of x, y, and z2 in light of this new trigging condition,” Lucas paragraph 0275; Lucas Table C, x and y labels for inputs to the subprocess and z2 label for outputs), 
wherein the controller refers to the label associated with the subprocess result and the process flow and determines the subsequent processor to which the data indicating the subprocess result is to be transmitted (“p5=π d{1..} [Wingdings font/0xE0] sum(d)/len(d),” Lucas paragraph 0267; “z3=(a,b) for a in p5(x), b in y,” Lucas paragraph 0276; "In a graph implemented in a functional language, the operation of each transducer is defined with an expression, and the runtime action of each node is simply the evaluation of its expression," Lucas paragraph 0255; “This invention is a tool and associated methods for developing software in the Vel programming language. Vel is a programming language useful for expressing dataflow programs," Lucas paragraph 0195; "Dataflow programming models a computer program as a directed graph, called a flowgraph, with each exterior node specifying an input or output of the program, and each interior node specifying an operation to be performed," Lucas paragraph 0223, output of one subprocess is used as the input for another subprocess).

As to claim 4, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein 
the one processor or at least one of the processors is implemented by plug-in software ("In a graph implemented in a functional language, the operation of each transducer is defined with an expression, and the runtime action of each node is simply the evaluation of its expression," Lucas paragraph 0255, transducers are defined with an expression (i.e., code)).

As to claim 5, Lucas as modified by Phillips further discloses the data processing device according to claim 4, wherein 
the controller restricts execution of the process flow in accordance with an amount of data transmission through the processor implemented by plug-in software ("Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234).

As to claim 6, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein 
the controller restricts execution of the process flow in accordance with an amount of data transmission between the data processing device and the machine ("Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234)..

As to claim 7, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein
the controller restricts execution of the process flow in accordance with an amount of time elapsed from a predetermined time ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070).

As to claim 8, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein 
the data transmitted from the machine includes a sensing result from a sensor ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems," Lucas paragraph 0225; "The data ingestion components include agents 520 that are connected to sensors or devices 523 that generate data. The agents collect or ingest data from the sensors via one or more protocols from the respective protocol servers. The agents can be clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS. The data provided or output by the sensors is typically a binary data stream. The transmission or delivery of this data from the sensors to the agents can be by push or pull methods," Lucas paragraph 0069).

As to claim 9, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein 
the communicator includes an output unit to output information indicating the processing result transmitted from the controller ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems; they do not transform the data in any way, although in some implementations they may buffer it temporarily," Lucas paragraph 0225; "A node which transmits outputs is termed a producer, while a node which receives inputs data is termed a consumer. An injector is a kind of producer, and an extractor is a kind of consumer," Lucas paragraph 0227), and 
the output unit outputs, as the information indicating the processing result, an operation command to at least one of the machine or another machine different from the machine ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems; they do not transform the data in any way, although in some implementations they may buffer it temporarily," Lucas paragraph 0225; "A node which transmits outputs is termed a producer, while a node which receives inputs data is termed a consumer. An injector is a kind of producer, and an extractor is a kind of consumer," Lucas paragraph 0227; “Dataflow emulation consists of providing access to external sources and sinks for data, such as files or sockets, and the programming necessary to exchange data between these external systems and the Vel program under interpretation. This will include injector functions, which read data from external sources and push them to the queues representing the program's inputs, and extractor functions, which pop data from the queues representing the programs outputs and write them to the external sinks,” Lucas paragraph 0211, output nodes communicate a processing result to external data systems (i.e., outputting an operation command to a machine)).

As to claim 10, Lucas discloses a data processing method, comprising: 
receiving data from machines by a communicator (“FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412,” Lucas paragraph 0058; “FIG. 5 shows a more detailed block diagram of an edge computing platform. This platform has three logical layers or sections, data ingestion 512, data processing 515, and data publication 518. The data ingestion components include agents 520 that are connected to sensors or devices 523 that generate data. The agents collect or ingest data from the sensors via one or more protocols from the respective protocol servers. The agents can be clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS,” Lucas paragraph 0069);
receiving, by a receiver, a setting on a process flow for processing the data received by the communicator (“This invention is a tool and associated methods for developing software in the Vel programming language. Vel is a programming language useful for expressing dataflow programs," Lucas paragraph 0195; "Dataflow programming models a computer program as a directed graph, called a flowgraph, with each exterior node specifying an input or output of the program, and each interior node specifying an operation to be performed," Lucas paragraph 0223; Lucas Figure 2 209; Lucas Figure 16 1506 input with operations 1522 and 1533 to transform the input (i.e., setting a process flow)); 
transmitting, by a controller (“A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution,” Lucas paragraph 0048), the data received by the communicator to one processor or one of processors to perform subprocesses included in the process flow and transmit a subprocessing result obtained by performing the subprocesses on the data ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533; "In a graph implemented in a functional language, the operation of each transducer is defined with an expression, and the runtime action of each node is simply the evaluation of its expression," Lucas paragraph 0255, data received is sent to a transducer defined by an expression (i.e., code), where the specification has defined a processor as being “plug-in software” (i.e., code) (Specification 0080)); 
causing, by the controller, the one processor or the processors to perform the subprocesses in an order corresponding to the process flow by transmitting to a subsequent processor, based on the process flow, data indicating the subprocessing result transmitted from the one processor or one of the processors ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533, subprocesses are performed in a particular order); and 
transmitting, by the controller, a processing result obtained from execution of the subprocesses ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems; they do not transform the data in any way, although in some implementations they may buffer it temporarily," Lucas paragraph 0225; "A node which transmits outputs is termed a producer, while a node which receives inputs data is termed a consumer. An injector is a kind of producer, and an extractor is a kind of consumer," Lucas paragraph 0227; “Dataflow emulation consists of providing access to external sources and sinks for data, such as files or sockets, and the programming necessary to exchange data between these external systems and the Vel program under interpretation. This will include injector functions, which read data from external sources and push them to the queues representing the program's inputs, and extractor functions, which pop data from the queues representing the programs outputs and write them to the external sinks,” Lucas paragraph 0211, output nodes communicate a processing result to external data systems), 
wherein 
data transmitted from the controller to the one processor or the processors and data transmitted from the one processor or the processors to the controller are associated with a time stamp indicating a time at which the data is received by the communicator ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304), 
data repeatedly transmitted from the machines at respective specified periods and received by the communicator is identified by (ii) the time stamp ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304, sensor data can be polled (i.e., transmitted at specified periods), 
the subprocesses are performed at a timing that is set for the one processor or the processors that perform the subprocesses ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234, transducers activate as data is received and data can be polled for either periodically or can be pushed when the sensor is ready to send new data), and 
the subprocesses are performed in parallel in response to the data transmitted from the respective machines ("The processor may include multiple processors or a multicore processor, which may permit parallel processing of information," Lucas paragraph 0051; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234; Lucas Figure 15 inputs 1506, 1509, 1512 which activate transducers 1522 and 1525 as new data is received and in a situation where both transducers receive input data both transducers activate in parallel).
However Lucas does not appear to explicitly disclose data is identified by (i) machine IDs for identifying the machines that are senders of the data and (ii) the time stamp.
Phillips teaches data is identified by (i) machine IDs for identifying the machines that are senders of the data ("The digital packet information may include a device identifier, device energy consumption, sensor data and/or a timestamp. A storage module stores and organizes the digital packet information into a database," Phillips paragraph 0097).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lucas to identify data by machine ID as taught by Philips. One would have been motivated to make such a combination so that there is no confusion when as to which sensor data came from thus making writing Lucas’ dataflow programs easier and enhancing ease of use for the user.

As to claim 11, Lucas discloses a non-transitory computer-readable recording medium for recording a program causing a computer to function as: 
a communicator to receive data from machines (“FIG. 4 shows a block diagram of an edge computing platform 406 typically running on an edge gateway or equivalent that is between sensors 409 and cloud 412,” Lucas paragraph 0058; “FIG. 5 shows a more detailed block diagram of an edge computing platform. This platform has three logical layers or sections, data ingestion 512, data processing 515, and data publication 518. The data ingestion components include agents 520 that are connected to sensors or devices 523 that generate data. The agents collect or ingest data from the sensors via one or more protocols from the respective protocol servers. The agents can be clients or brokers for protocols such as, among others, MQTT, OPC UA, Modbus, and DDS,” Lucas paragraph 0069); 
a receiver to receive a setting on a process flow for processing data received by the communicator (“This invention is a tool and associated methods for developing software in the Vel programming language. Vel is a programming language useful for expressing dataflow programs," Lucas paragraph 0195; "Dataflow programming models a computer program as a directed graph, called a flowgraph, with each exterior node specifying an input or output of the program, and each interior node specifying an operation to be performed," Lucas paragraph 0223; Lucas Figure 2 209; Lucas Figure 16 1506 input with operations 1522 and 1533 to transform the input (i.e., setting a process flow)); and 
a controller (“A computer-implemented or computer-executable version or computer program product of the invention may be embodied using, stored on, or associated with computer-readable medium. A computer-readable medium may include any medium that participates in providing instructions to one or more processors for execution,” Lucas paragraph 0048) to (i) transmit the data received by the communicator to one processor or one of processors to perform subprocesses included in the process flow and transmit a subprocessing result obtained by performing the subprocesses on the data ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533; "In a graph implemented in a functional language, the operation of each transducer is defined with an expression, and the runtime action of each node is simply the evaluation of its expression," Lucas paragraph 0255, data received is sent to a transducer defined by an expression (i.e., code), where the specification has defined a processor as being “plug-in software” (i.e., code) (Specification 0080)), (ii) cause the one processor or the processors to execute the subprocesses in an order corresponding to the process flow by transmitting to a subsequent processor, based on the process flow, data indicating the subprocessing result transmitted from the one processor or one of the processors, and ("For example, we might imagine that op1 in FIG. 15 is a transducer which consumes a single stream of integers as input (along edge e1) and produces a stream of integers as output (along edge e5)," Lucas paragraph 0235; "For example, we might imagine that op4 in FIG. 14 is a transducer which consumes two streams of integers as input (along edges e5 and e6) and produces a stream of integers as output (along edge e7)," Lucas paragraph 0241; Lucas Figure 15 1506, 1522, 1533, subprocesses are performed in a particular order) (iii) transmit a processing result obtained from execution of the subprocesses ("The input nodes can be termed as injectors and the outputs nodes can be termed extractors. These nodes serve to connect the graph to external data systems; they do not transform the data in any way, although in some implementations they may buffer it temporarily," Lucas paragraph 0225; "A node which transmits outputs is termed a producer, while a node which receives inputs data is termed a consumer. An injector is a kind of producer, and an extractor is a kind of consumer," Lucas paragraph 0227; “Dataflow emulation consists of providing access to external sources and sinks for data, such as files or sockets, and the programming necessary to exchange data between these external systems and the Vel program under interpretation. This will include injector functions, which read data from external sources and push them to the queues representing the program's inputs, and extractor functions, which pop data from the queues representing the programs outputs and write them to the external sinks,” Lucas paragraph 0211, output nodes communicate a processing result to external data systems), 
wherein 
data transmitted from the controller to the one processor or the processors and data transmitted from the one processor or the processors to the controller are associated with a time stamp indicating a time at which the data is received by the communicator ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304), 
data repeatedly transmitted from the machines at respective specified periods and received by the communicator is identified by (ii) the time stamp ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; “The at least one agent includes: An input queue having first memory locations in a computer memory, where an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a time when the associated token entered the input queue,” Lucas paragraph 0304, sensor data can be polled (i.e., transmitted at specified periods),
the subprocesses are performed at a timing that is set for the one processor or the processors that perform the subprocesses ("Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234, transducers activate as data is received and data can be polled for either periodically or can be pushed when the sensor is ready to send new data), and 
the subprocesses are performed in parallel in response to the data transmitted from the respective machines ("The processor may include multiple processors or a multicore processor, which may permit parallel processing of information," Lucas paragraph 0051; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234; Lucas Figure 15 inputs 1506, 1509, 1512 which activate transducers 1522 and 1525 as new data is received and in a situation where both transducers receive input data both transducers activate in parallel).
However Lucas does not appear to explicitly disclose data is identified by (i) machine IDs for identifying the machines that are senders of the data and (ii) the time stamp.
Phillips teaches data is identified by (i) machine IDs for identifying the machines that are senders of the data ("The digital packet information may include a device identifier, device energy consumption, sensor data and/or a timestamp. A storage module stores and organizes the digital packet information into a database," Phillips paragraph 0097).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable recording medium of Lucas to identify data by machine ID as taught by Philips. One would have been motivated to make such a combination so that there is no confusion when as to which sensor data came from thus making writing Lucas’ dataflow programs easier and enhancing ease of use for the user.

As to claim 12, Lucas as modified by Phillips further discloses the data processing device according to claim 1, wherein 
during execution of the process flow, the controller transmits, to the one processor or one of the processors, new data received by the communicator ("The processor may include multiple processors or a multicore processor, which may permit parallel processing of information," Lucas paragraph 0051; "Sensor data are either measured on need based (polled) or available as a stream at a uniform rate," Lucas paragraph 0085; "Another communication technique is polling, which the receiver or agent periodically inquires or checks the sensor has data to send," Lucas paragraph 0070; "Input data arrives at a transducer from one or more producers. Each time new data arrives, the transducer activates, meaning that it is given the opportunity to act," Lucas paragraph 0234).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090113332 A1 to Farahmand et al. discloses a system and method for hydrological analysis where a drag-and-drop GUI is used to create a graph that links subprocesses together to manipulate incoming sensor data;
US 20100083220 A1 to Chouinard et al. discloses a multi language editor where a drag-and-drop GUI is used to create a program for automating an industrial process;
US 20190235128 A1 to Balasubramaniam et al. discloses determination of virtual process parameters where manipulation of incoming sensor data can occur simultaneously in parallel; and
US 9525599 B1 to Wang et al. discloses modelling distributed systems where process graph edges can be labelled by a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/             Primary Examiner, Art Unit 2171